Case 8:19-cr-00380-JSM-CPT Document 12 Filed 06/14/19 Page 1 of 12 PageID 40




                     UNITED STATES DISTRICT COURT
                      MIDDLE DISTRICT OF FLORIDA
                           TAMPA DIVISION


  UNITED STATES OF AMERICA

  v.                                      CASE NO. 8:19-mj-1523-T-AAS

  DAVID ALLEN BOILEAU


   UNITED STATES’ RESPONSE TO BOILEAU’S MEMORANDUM FOR
           A FINDING OF A LACK OF PROBABLE CAUSE

        The United States responds as directed to David Allen Boileau’s

  memorandum in support of a finding of a lack of probable cause. Docs. 6, 8.

  For the reasons that follow, the criminal complaint authorized by the

  Honorable Amanda A. Sansone, Doc. 1, is supported by probable cause. This

  Court should find that probable cause exists to support both charges in the

  complaint: violations of 42 U.S.C. § 3631 (criminal interference with a right to

  fair housing) and 18 U.S.C. § 1512(a)(2)(C) (tampering with a witness, victim,

  or informant by physical force or threat communication).

        I.      Background

        On June 5, 2019, federal agents arrested Boileau on a criminal

  complaint alleging violations of 42 U.S.C. § 3631 and 18 U.S.C. §

  1512(a)(2)(C). Doc. 1. Later that day, Boileau had his initial appearance and

  exercised his right to a preliminary hearing under Federal Rule of Criminal
Case 8:19-cr-00380-JSM-CPT Document 12 Filed 06/14/19 Page 2 of 12 PageID 41




  Procedure 5.1. At that hearing, a Federal Bureau of Investigation Task Force

  Officer testified in support of the complaint. Doc. 5. The affidavit was also

  filed in the record in support of the complaint. Doc. 1. Boileau did not offer

  any witnesses or evidence at the hearing. Doc. 5.

         Following the hearing and brief argument, this Court stated that it

  believed probable cause existed for every element of every charge in the

  complaint, absent one narrow issue: whether probable cause existed that

  Boileau’s threatened use of physical force, or attempt at the same, satisfied

  section 1512(a)(2)(C) because the statement did not specifically reference a

  federal official or expressly target the investigation into a federal offense. This

  Court asked the parties to brief those specific topics.

         On June 10, 2019, Boileau filed a memorandum attacking the

  sufficiency of probable cause. Doc. 8. The United States responds as directed.

         II.    Probable Cause Standard

         Under Rule 5.1(a), the defendant is entitled to a preliminary hearing.

  The standard for that hearing is probable cause. Fed. R. Crim. P. 5.1(e).

  Probable cause exists when facts and circumstances evidence a reasonable

  belief that the defendant has committed a crime. E.g., Beck v. Ohio, 379 U.S. 89

  (1964); United States v. Virden, 488 F.3d 1317, 1322 (11th Cir. 2007). Probable

  cause is a “totality of the circumstances” determination. See Illinois v. Gates,




                                           2
Case 8:19-cr-00380-JSM-CPT Document 12 Filed 06/14/19 Page 3 of 12 PageID 42




  462 U.S. 213 (1983). It is a practical, common sense decision that there is a

  fair probability that the crime occurred. See id. The analysis should involve not

  legally technical, but rather factual and practical considerations of everyday

  life upon which reasonable prudent men act. See Brinegar v. United States, 338

  U.S. 160 (1949).

         III.   Argument

         Boileau, without the benefit of Rule 16 discovery—or any discovery for

  that matter—has filed what amounts to a Rule 29 motion. Boileau argues

  without the benefit of discovery that the United States cannot establish his

  intent to prevent future communication by L.C. to law enforcement. Doc. 8 at

  3. Boileau, again without the benefit of discovery, argues also that the United

  States cannot prove that a reasonable likelihood exists that information

  relayed to local law enforcement by L.C. would result in communication to

  federal officials. Doc. 8 at 5.

         Boileau’s selective interpretation of the facts of this case is inconsistent

  with the posture of this matter—a Rule 5.1 probable cause hearing. But more

  importantly, Boileau asks this Court to draw certain selective inferences in an

  effort to mask a necessary concession on the specific issues that this Court

  asked the parties to brief—the law does not require that the victim have made

  communications directly to federal law enforcement officers, nor does the law require




                                              3
Case 8:19-cr-00380-JSM-CPT Document 12 Filed 06/14/19 Page 4 of 12 PageID 43




  that the defendant specifically intend to disrupt a federal investigation or proceeding.

  All the law requires to establish a federal nexus is that there was a reasonable

  likelihood that a relevant communication would have been made to a federal

  officer. Fowler v. United States, 563 U.S. 668, 670 (2011). Under that standard,

  there is more than probable cause to believe that Boileau has violated section

  1512(a)(2)(C).

         As relevant here, section 1512(a)(2)(C) criminalizes the threat (or

  attempted threat) of physical force against any person, with the intent to

  “hinder, delay, or prevent the communication to a law enforcement officer or

  judge of the United States of information relating to the commission or

  possible commission of a Federal offense or a violation of conditions of

  probation, supervised release, parole, or release pending judicial proceedings.”

  An official proceeding need not be pending or about to be instituted at the

  time of the offense. 18 U.S.C. § 1512(f)(1). No state of mind need be proven

  with respect to the circumstance that the nature of the proceeding is federal,

  nor with respect to the federal nature of the law-enforcement officer. 18 U.S.C.

  § 1512(g)(1)–(2).

         To establish that the defendant intended to prevent communications to

  federal law-enforcement officers, the government merely must show a

  reasonable likelihood that had the victim communicated with law-




                                               4
Case 8:19-cr-00380-JSM-CPT Document 12 Filed 06/14/19 Page 5 of 12 PageID 44




  enforcement officers, at least one relevant communication would have been

  made to a federal law-enforcement officer. 1 Fowler v. United States, 563 U.S.

  668, 677 (2011). Put another way, where the defendant threatens physical

  force against a victim with an intent to prevent communication with law-

  enforcement officers generally, that intent includes an intent to prevent

  communications with federal law-enforcement officers only if it is reasonably

  likely under the circumstances that (in the absence of the threat) at least one of

  the relevant communications would have been made to a federal officer. Cf.

  Fowler, 563 U.S. at 677–78.

         Here, the record before the Court clearly establishes probable cause that

  it is reasonably likely under the circumstances that at least one of the relevant

  communications L.C. could have conveyed at the time Boileau threatened

  him would have been made to a federal law-enforcement officer. In fact, that

  is not only reasonably likely, but that is actually what did occur. Despite

  Boileau’s chilling death threat, L.C. reported Boileau’s conduct to responding

  local law enforcement, who in turned relayed the information to federal hate-

  crime investigators. And L.C. later met with both local and federal officials on


         1
           Fowler addressed a different subsection of 1512(a), that is, 1512(a)(1)(C),
  which applies when a defendant “kills or attempts to kill another person.” But that
  adjacent provision otherwise has identical language to that found in (a)(2)(C). Courts
  have therefore unsurprisingly extended Fowler’s holding to (a)(2)(C). See, e.g., Lobbins
  v. United States, 900 F.3d 799, 802 (6th Cir. 2018); United States v. Johnson, 554 F.
  App'x 586, 587 (9th Cir. 2014).


                                             5
Case 8:19-cr-00380-JSM-CPT Document 12 Filed 06/14/19 Page 6 of 12 PageID 45




  multiple occasions to discuss Boileau’s past and ongoing criminal conduct in

  the neighborhood. See Doc. 1 at 11–12 (discussing federal civil rights

  investigators interviewing L.C. for a second time). As the United States

  proffered at the initial appearance hearing, the FBI had already been notified

  Boileau’s conduct before Boileau’s January 22, 2019, death threat against LC.

  Multiple meetings between L.C. and federal officials later yielded a great deal

  of information directly relevant to this federal hate-crime investigation. L.C.

  also detailed Boileau’s ongoing attempt to intimidate and harass L.C. Doc. 1

  at 13.

           Indeed, even if Boileau’s hand had instead been a real gun, resulting in

  L.C.’s death on January 22, 2019, a federal nexus would still exist. By January

  22, 2019, a likelihood of communication of L.C.’s information to a federal

  officer was more than remote, outlandish, or simply hypothetical. See Fowler,

  563 U.S. at 678. At that point, involvement by federal law enforcement

  officers was almost assured. By the time Boileau had threatened L.C.’s life,

  L.C. had witnessed the following acts by Boileau that bare directly on a

  federal criminal civil rights violation—(1) Boileau asked L.C. who the

  neighbors (the victims) were; (2) Boileau stated that the victims who live next

  door were “an eyesore to this country, and I am here to protect it against

  people like that…Fuckin’ Iraquis, I am going to clean up America!...they




                                           6
Case 8:19-cr-00380-JSM-CPT Document 12 Filed 06/14/19 Page 7 of 12 PageID 46




  don’t belong here;” (3) Boileau told L.C. “you didn’t see anything” and then

  threw screws onto a car parked on the victim’s property (an application of

  physical force against property); (4) Boileau stated “The US needs to rid the

  country of all of them…We will get rid of them one way or another;” (5)

  Boileau yelled at the victim’s house; (6) Boileau stood on a pile of wood

  staring at the victims house and then attempted to scale the victim’s fence; (7)

  Boileau broke into the victim’s house and came out the front door; (8) Boileau

  rummaged through the victim’s mailbox; and (9) Boileau commented on the

  U.S. Immigration correspondence in the victim’s mail. Doc. 1 at 1–4.

        Not only had L.C. witnessed these events, but probable cause exists that

  Boileau knew that L.C. had witnessed these events. See Doc. 1 at 1–4.

  Counsel’s arguments that Boileau didn’t intend to prevent or hinder L.C. from

  future communication of that information to law enforcement simply

  misapplies the standard applicable to this proceeding. Characterizing Boileau’s

  intent in making a death threat against L.C. as purely retaliatory in nature, as

  counsel does, is a self-serving inference that counsel offers without the benefit

  of any discovery. It is equally, and perhaps more likely, though, that Boileau

  threatened L.C. because he had just broken into the Iraqi-American family’s

  house and gone through their mail, planned future intimidating antics

  motivated by their national origin and religion, and wanted to chill L.C.’s




                                          7
Case 8:19-cr-00380-JSM-CPT Document 12 Filed 06/14/19 Page 8 of 12 PageID 47




  future (and ongoing) responsiveness to law enforcement. Indeed, as explained

  in the 33 paragraphs of facts offered in the affidavit, Boileau spent the next

  several months harassing the victim right in front of L.C.’s house. See generally

  Doc. 1. In any event, counsel’s alternative explanations for the intent behind

  Boileau’s death threat is irrelevant to this probable cause proceeding.

        Moreover, counsel’s argument that Fowler’s reasonable likelihood

  standard cannot be satisfied in this case because Boileau was only committing

  minor property crimes completely misses the mark. Counsel’s attempt to mask

  the information possessed by L.C. as nothing more than “a neighborhood

  disturbance” both ignores the standard applicable to this proceeding and also

  misapplies Fowler.

        Fowler instructs that “the likelihood of communication to a federal

  officer” must be “more than remote, outlandish, or simply hypothetical.” See

  Fowler, 563 U.S. at 678. Nothing is remote, outlandish or simply hypothetical

  about L.C.’s information reaching the FBI and being pertinent to a federal

  investigation, either through relay by a local law-enforcement task force or

  through L.C. directly reporting that information to federal authorities. Cf. id. at

  687. By January 22, 2019, L.C. had witnessed yet another attempt by Boileau

  to terrorize an Iraqi-American immigrant’s enjoyment of their residence. And

  in the days and months that followed, L.C. witnessed many more similar acts.




                                           8
Case 8:19-cr-00380-JSM-CPT Document 12 Filed 06/14/19 Page 9 of 12 PageID 48




  Characterizing Boileau’s conduct as “state crimes,” “unlikely to cross state

  lines,” “neighborhood disturbance[s],” and “minor property crimes,” as

  counsel does (Doc. 8 at 5–9), ignores the bigoted motive that Boileau put on

  full display before, during, and after his commission of those acts—all of

  which L.C. had personally witnessed by January 22, 2019. 2 Under counsel’s

  logic, intimidating a witness who had information on a cross-burning would

  not satisfy Fowler because cross burnings are a matter for the local fire

  department.

         That Boileau’s threat to L.C. came early on in Boileau’s campaign to

  intimidate an Iraqi-American family on the basis of religion and national

  origin is precisely the type of witness tampering targeted by the statute. As the

  Supreme Court noted in Fowler:

         Witness tampering may prove more serious (and more effective) when
         the crime takes place before the victim has engaged in any
         communication at all with law enforcement officers—at a time when
         the precise communication and nature of the officer who may receive it
         are not yet known. Cf., e.g., S.Rep. No. 97–532, pp. 14, 15 (1982),

         2
           This Court should disregard counsel’s argument that the government’s only
  theory of prosecution for Boileau having violated section 1512 is his conduct on
  January 22, 2019, because a government witness testified that that conduct was the
  basis for the charge. This Court’s analysis should be guided by the law and the
  evidence before the Court. A fact witness’s legal interpretation of the charge is
  irrelevant. There are, in fact, multiple theories by which probable cause is established
  on the current record for a violation of section 1512. The theories even extend
  beyond L.C. as a victim. For example, probable cause exists that Boileau’s conduct
  toward the victim’s sister in this case was an attempt to threaten physical force in
  order to prevent her from cooperating with federal investigators. See Doc. 1 at 26.
  For brevity’s sake, we do not detail alternative grounds here.


                                             9
Case 8:19-cr-00380-JSM-CPT Document 12 Filed 06/14/19 Page 10 of 12 PageID 49




         U.S.Code Cong. & Admin.News 1982, pp. 2515, 2520–21 (statute
         applies “to offenses against witnesses, victims, or informants which
         occur before the witness testifies or the informant communicates with
         law enforcement officers”); id., at 19 (witness “[i]ntimidation offenses
         are particularly insidious and do violence to traditional notions of
         justice because no one can be convicted of a crime which is not
         reported. [Section 1512] reaches intimidation offenses committed before
         a crime is reported to the appropriate authorities”).


         Ultimately, Boileau correctly cites Fowler, but proceeds to apply a

   reasonable doubt standard when analyzing the limited facts before this Court

   at this stage in the proceedings. Fowler, though, held that the standard is not

   “beyond a reasonable doubt,” nor even a preponderance of evidence. See

   Fowler, 563 U.S. at 678 (“The Government need not show that such a

   communication, had it occurred, would have been federal beyond a

   reasonable doubt, nor even that it is more likely than not.”). The standard is

   merely a “reasonable likelihood.” And as applied to this hearing, the proper

   standard is therefore whether probable cause exists that there was a “reasonable

   likelihood” that the communication of the information would be to a federal

   officer. See id. The facts before this Court unequivocally satisfy that standard.

   See Doc. 1.




                                           10
Case 8:19-cr-00380-JSM-CPT Document 12 Filed 06/14/19 Page 11 of 12 PageID 50




         IV.    Conclusion

         This Court should find that there is probable cause to support both

   charges in the criminal complaint, Doc. 1.



                                          Respectfully submitted,

                                          MARIA CHAPA LOPEZ
                                          United States Attorney


                                   By:    /s/ Francis D. Murray ___________
                                          Francis D. Murray
                                          Assistant United States Attorney
                                          Florida Bar No. 0108567
                                          400 N. Tampa Street, Ste. 3200
                                          Tampa, FL 33602
                                          Phone: (813) 274-6000
                                          Fax: (813) 274-6103
                                          Email: francis.murray2@usdoj.gov




                                         11
Case 8:19-cr-00380-JSM-CPT Document 12 Filed 06/14/19 Page 12 of 12 PageID 51




   U.S. v. Boileau                                  Case No. 8:19-mj-1523-T-AAS



                           CERTIFICATE OF SERVICE

          I hereby certify that on June 14, 2019, I electronically filed the

   foregoing with the Clerk of the Court by using the CM/ECF system which

   will send a notice of electronic filing to the following:

          Sara L. Mieczkowski, Esq.



                                             /s/ Francis D. Murray____________
                                             Francis D. Murray
                                             Assistant United States Attorney
                                             Florida Bar No. 0108567
                                             400 N. Tampa Street, Ste. 3200
                                             Tampa, FL 33602
                                             Phone: (813) 274-6000
                                             Fax: (813) 274-6103
                                             Email: francis.murray2@usdoj.gov




                                            12
